     Case 1:20-cr-00079-RMB Document 26 Filed 04/27/21 Page 1 of 4



              ATES DISTRICT COURT
              DISTRI CT OF NEW YORK
                                                                   ORIGINAL
                                      -   -   -   X

 UNI ED STATES OF AMERICA
                                                      SEALED INDICTMENT
          -    V.   -
                                                      20 Cr.
 LEO HERNANDEZ,

                         Defendant.




                                                                     79
                                 COUNT ONE

     The Grand Jury charges:

     1.        From at least in or about 2014, through in or about

2018, in the Southern Distric t of New York and elsewhere, LEO

HERNANDEZ, the defendant, and others known and unknown,

intentionally and knowingly did combine, conspire, confederate,

and agree together and with each other to violate the narcotics               •

laws of the United States.

     2.        It was a part and an object of the conspiracy that LEO

HERNANDEZ, the defendant , and others known and unknown, would

and did distribute and possess with intent to distribute

controlled substances in violation of Title 21, United States

Code, Section 841 (a) (1).

     3.       The controlled subs tance s that LEO HERNANDEZ , the

defendant, and others known and unknown, conspired to distribute

and possess with intent to distribute were quantities of
   Case 1:20-cr-00079-RMB Document 26 Filed 04/27/21 Page 2 of 4



    ure s and substances containing detectable amounts of

 xycodone, oxymorphone, morphine sulfate, and amphetamine, each

a Schedule II controlled substance, in violation of Title 21,

Un i ted States Code, Sections 841(a) (1) and (b) (1) (C).

              (Title 21, United States Code, Section 846.)


                        FORFEITURE ALLEGATIONS

             4.   As a result of committing the offense alleged in

Count One of this Indictment, LEO HERNANDEZ, the defendant,

shall forfeit to the United States, pursuant to Title 21, United

States Code, Section 853, any and all property constituting, or

derived from, any proceeds obtained, directly or indirectly, as

a result of said offenses and any and all property used, or

intended to be used, in any manner or part, to commit, or to

facilitate the commission of, said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense.

                      Substitute Asset Provision

             5.   If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited



                                    2
,   ,,.
          Case 1:20-cr-00079-RMB Document 26 Filed 04/27/21 Page 3 of 4



    with, a third party;

                 c.    has been placed beyond the jurisdiction of the

    court;

                 d.    has been substantially diminished in value; or

                 e.    has been commingled with other property which

    cannot be divided without difficulty;

    it is the intent of the United States, pursuant to Title 21,

    United States Code, Section        853(p), and Title 28, United States

    Code, Section 2461(c), to seek forfeiture of any other property

    of the defendant up to the value of the above forfeitable

    property.

                 (Title 18, United States Code, Section 981;
                Title 21, United States Code, Section 853; and
                 Title 28, United States Code, Section 2461.J



                                               GEOFFRE~ S. BERMAN
                                               United States Attorney




                                           3
Case 1:20-cr-00079-RMB Document 26 Filed 04/27/21 Page 4 of 4




            Form No. USA-33s-274          (Ed. 9-25-58)



                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                                 v.

                        LEO HERNANDEZ,

                             Defendant.


                      SEALED INDICTMENT

                             19 Cr.

                       (21   u.s.c.   §   846)

                    GEOFFREY S. BERMAN
                   United States Attorney
